Citation Nr: 0431487	
Decision Date: 11/29/04    Archive Date: 12/08/04

DOCKET NO.  03-11 396	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for a left knee disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Sabrina M. Tilley, Counsel


INTRODUCTION

The veteran served on active duty from January 1966 to 
January 1968.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 2002 rating decision of the Nashville, 
Tennessee, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  

The agency or original jurisdiction denied entitlement to 
service connection for residuals of a fracture of the left 
femur in a June 1976 rating decision and provided notice to 
the veteran in a letter dated later that month.  In May 2002, 
the veteran filed a claim for service connection for a left 
knee disability.  The June 2002 rating decision reflects that 
the RO originally construed the issue on appeal to be new and 
material evidence to reopen the claim for service connection 
for residuals of a fractured left femur.  The veteran, 
however, clarified the issue on appeal at his July 2002 
Travel Board hearing, over which the subscribed Veterans Law 
Judge presided.  At that time, the veteran stated that he was 
pursuing a claim for service connection for a left knee 
disability.  A newly asserted or diagnosed disorder, even if 
medically related to a previously diagnosed disorder, is not 
the same claim for jurisdictional purposes.  See Ephraim v. 
Brown, 82 F.3d 399 (Fed. Cir. 1996).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.  


REMAND

The veteran contends that he developed a left knee disability 
as a result of his military service.  He has submitted 
statements from service comrades who state that he had 
complaints left knee problems during boot camp.  A June 1966 
service medical record also shows that the veteran, after 6 
months in the military, had numerous complaints in the left 
lower extremity.  

The Board observes that a nexus opinion would be helpful in 
order to determine whether the veteran currently has knee 
disability related to injury, disease or event noted during 
his military service.  

Also the veteran provided testimony indicating that he 
received treatment at Knoxville Orthopedic Clinic in 1985 for 
his left knee disability.  These records have not been 
associated with the appellate record.  The RO should attempt 
to obtain these records to assist the veteran in the 
presentation of his claim.   

In view of the foregoing, this case is remanded to the RO for 
the following actions:

1.  The RO should attempt to obtain 
reports of treatment from Knoxville 
Orthopedic Clinic from 1985 that 
reportedly pertain to evaluation and 
treatment for his left knee disability.  
All evidence obtained should be 
associated with the veteran's claims 
folder.  

2.  The RO should afford the veteran a VA 
joint examination in order to determine 
the current nature and etiology of the 
veteran left knee disability.  The RO 
should make the claims folder available 
to the examiner for use in studying the 
case.  Based on a review of the clinical 
record, the examiner is requested to 
provide an opinion as to whether the 
veteran currently has a left knee 
disability associated with injury, 
disease or event noted in his military 
service.  In particular, the examiner is 
asked to state if it is at least as 
likely as not (i.e., a probability of 50 
percent) that the veteran's left knee 
disability is causally related to the 
veteran's military service.  The clinical 
basis for the opinion should be set forth 
in detail.  

3.  Thereafter, the RO should 
readjudicate the claim.  If the benefit 
sought on appeal remains denied, the 
appellant and the appellant's 
representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	CONSTANCE B. TOBIAS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




